 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Agreement (the “Agreement”), dated as of February 8, 2011 (the “Effective
Date”), is by and between SANSWIRE CORP. (the “Company”) and JEFFREY SAWYERS
(the “Employee”).
 
Introduction
 
The Company desires to retain the services of the Employee pursuant to the terms
and conditions set forth herein and the Employee wishes to be employed by the
Company on such terms and conditions.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.    Employment.  Pursuant to the terms and conditions herein, the Company
shall employ the Employee from the Effective Date until terminated as provided
herein.
 
2.    Duties.  The Employee will initially serve as the Chief Financial Officer
and Treasurer of the Company and shall have such duties as the Chief Executive
Officer shall determine from time to time.  The Employee will report to the
Chief Executive Officer.  The Employee will be located at the Company’s offices
at Kennedy Space Center, Florida.
 
3.    Full Time; Best Efforts.  The Employee shall use the Employee’s best
efforts to promote the interests of the Company and its affiliated companies and
shall devote the Employee’s full business time and efforts to their business and
affairs.  Notwithstanding the foregoing, Employee may serve on other boards of
directors, with the approval of the Board, or engage in religious, charitable or
other community activities as long as such services and activities do not
materially interfere with the Employee’s performance of the Employee’s duties to
the Company as provided in this Agreement.
 
4.    Compensation and Benefits.  During the term of Employee’s employment with
the Company under this Agreement, the Employee shall be entitled to compensation
and benefits as follows:
 
(a)    Base Salary.  The Employee will receive a salary at the rate of $100,000
annually (the “Base Salary”), payable in accordance with the Company’s normal
payroll practices and subject to applicable taxes and withholding. The
Employee’s Base Salary may from time to time be increased, but not decreased, by
the Board.
 
(b)    Bonus.  The Employee will be eligible for an annual bonus for each fiscal
year at the discretion of the Board (the “Bonus”).  The Bonus for a particular
fiscal year will be payable within 75 days of the end of such fiscal year.  The
payment of any Bonus shall be prorated for any partial fiscal year during the
term of this Agreement.  The Board shall determine in good faith the amount of
the Bonus, and such determination shall be binding and conclusive on the
Employee.
 
 

--------------------------------------------------------------------------------

 
 
(c)    Stock Options. On or promptly following the Effective Date, the Company
will grant Employee stock options to purchase 1,500,000 shares of common stock,
par value $0.00001 per share (the “Common Stock”) of the Company (the “Option”).
The Option shall be issued pursuant to, and subject to the terms and conditions
of, the Company’s 2004 Employee Stock Option Plan (the “Equity Plan”) and shall
have an exercise price set as the Fair Market Value per share (as defined in the
Equity Plan) as of the grant date.  The Option granted to Employee shall vest as
follows: 500,000 shares of the Option shall vest immediately upon the Effective
Date and during the period from the Effective Date through the eighteen month
anniversary of the Effective Date, the Option shall become vested with respect
to an additional 166,666 shares for each full quarter Employee continues to be
employed by the Company (provided, however, the final quarter of vesting shall
be as to 166,670 shares such that on the eighteen month anniversary of the
Effective Date, the full 1,500,000 shares shall be vested).  The vesting on the
Options shall accelerate in full and be fully vested and exercisable upon a
Change of Control of the Company. For purposes hereof, a “Change of Control”
shall mean the consummation of a reorganization, merger, share exchange,
consolidation, or sale or disposition of all or substantially all of the assets
of the Company unless, in any case, the persons or entities who or which
Beneficially Own the Voting Securities of the Company immediately before that
transaction Beneficially Own, directly or indirectly, immediately after the
transaction, at least 75% of the Voting Securities of the Company or any other
corporation or other entity resulting from or surviving the transaction
(including a corporation or other entity which, as the result of the
transaction, owns all or substantially all of Voting Securities of the Company
or all or substantially all of the Company's assets, either directly or
indirectly through one or more subsidiaries) in substantially the same
proportion as their respective ownership of the Voting Securities of the Company
immediately before that transaction (capitalized terms as defined in the
Securities Exchange Act of 1934, as amended).  Employee is also eligible to
receive future grants of stock options to purchase shares of Common Stock of the
Company at the discretion of the Board of Directors.
 
(d)    Benefits.  In addition to the Base Salary and any Bonus, the Employee
shall be entitled to receive fringe benefits that are generally available to the
Company’s employees in accordance with the then existing terms and conditions of
the Company’s policies, including healthcare (which in 2011 is fully paid by the
Company).
 
(e)    Vacation.  The Employee shall be entitled to fifteen (15) business days
of paid vacation per fiscal year in accordance with the Company’s vacation
policies.
 
(f)    Business Expenses.  The Company shall reimburse the Employee for all
reasonable expenses incurred by the Employee in the ordinary course of business
on behalf of the Company, subject to the presentation of appropriate
documentation, including the fees for professional memberships and continuing
education expenses incurred by Employee up to an annual aggregate of $2,000.
 
(g)    Withholding.  The Company will withhold from compensation payable to the
Employee all applicable federal, state and local withholding taxes.
 
(h)    Directors and Officers Insurance; Indemnity.  The Company does not
currently have Directors and Officers Liability Insurance, but the Company
hereby agrees to purchase such insurance to cover all officers and directors as
soon as practicable.  To the fullest extent permitted by law, the Company will
indemnify Employee against, and will hold the Employee harmless from, and pay
any expenses (including without limitation, all legal fees and court costs),
judgments, fines, penalties, settlements, damages and other amounts arising out
of or in connection with any act or omission of the Employee performed or made
in good faith on behalf of the Company, regardless of negligence.  The foregoing
provisions will survive termination of the Employee’s employment with the
Company for any reason whatsoever and regardless of fault.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.    Confidentiality; Intellectual Property.  The Employee agrees that during
the Employee’s employment with the Company, whether or not under this Agreement,
and thereafter:
 
(a)    The Employee will not at any time, directly or indirectly, disclose or
divulge any Confidential Information (as hereinafter defined), except as
required in connection with the performance of the Employee’s duties for the
Company, and except to the extent required by law (but only after the Employee
has provided the Company with reasonable notice and opportunity to take action
against any legally required disclosure).  As used herein, “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, employment, technical or other nature relating to the
business or employees of the Company including, without limitation, any customer
or vendor lists, prospective customer names, financial statements and
projections, know-how, pricing policies, operational methods, methods of doing
business, technical processes, formulae, designs and design projects,
inventions, computer hardware, software programs, business plans and projects
pertaining to the Company and including any information of others that the
Company has agreed to keep confidential; provided, that Confidential Information
shall not include any information that has entered or enters the public domain
through no fault of the Employee or any information known to the Employee before
the Effective Date.
 
(b)    The Employee shall make no use whatsoever, directly or indirectly, of any
Confidential Information at any time, except as required in connection with the
performance of the Employee’s duties for the Company.
 
(c)    Upon the Company’s request at any time and for any reason, the Employee
shall immediately deliver to the Company, or destroy if directed by the
Company,  all materials (including all soft and hard copies) in the Employee’s
possession which contain or relate to Confidential Information.
 
(d)    All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Employee,
either alone or in conjunction with others, at any time or at any place during
the Employee’s employment with the Company, whether or not reduced to writing or
practice during such period of employment, which relate to the business in which
the Company is engaged shall be and hereby are the exclusive property of the
Company without any further compensation to the Employee.  In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Employee are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)    The Employee shall promptly disclose all Developments to the Company.  If
any Development is not the property of the Company by operation of law, this
Agreement or otherwise, the Employee will, and hereby does, assign to the
Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
Company’s expense, to secure, maintain and defend the Company’s rights in such
Development.  The Employee shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the USA or
any foreign country which the Company desires to file and relates to any
Development.  The Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Employee’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive the Employee’s death or incapacity), to act for
and in the Employee’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Employee.
 
(f)    Attached hereto as Exhibit A is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how,
secrets or intellectual property rights or any interest therein made by the
Employee prior to the Employee performing services for the Company
(collectively, the “Prior Inventions”) which (i) the Employee owns or has
interest therein, (ii) relate to the business of the Company and (iii) are not
assigned to the Company hereunder; or, if no such list is attached, Employee
represents that there are no such Prior Inventions.  If in the course of the
Employee performing services for the Company, the Employee incorporates into a
Company product, process or machine a Prior Invention owned by the Employee or
in which the Employee has an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, transferable,
worldwide license to make, have made, modify, use, sell and otherwise exploit
such Prior Invention as part of or in connection with such product, process or
machine and any and all enhancements and extensions thereof.
 
6.    Noncompetition; Nonsolicitation.  The Employee agrees that:
 
(a)    during the Employee’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period (as hereinafter
defined), the Employee will not, directly or indirectly, individually or as a
consultant to, or an employee, officer, director, manager, stockholder (except
as the owner of less than 1% of the stock of a publicly traded company),
partner, member or other owner or participant in any business entity other than
the Company, engage in or assist any other person or entity to engage in any
business which competes with any business in which the Company is then engaging
anywhere in the USA or the world where the Company does business.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)    during the Employee’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period, the Employee
will not, directly or indirectly, individually or as a consultant to, or an
employee, officer, director, manager, stockholder (except as the owner of less
than 1% of the stock of a publicly traded company), partner, member or other
owner or participant in any business entity, offer employment or any consulting
arrangement to, hire, or otherwise interfere with the business relationship of
the Company with, any person or entity who is, or was within the six month
period immediately prior thereto, employed by, associated with or a consultant
to the Company.
 
(c)    during the Employee’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period, the Employee
will not, directly or indirectly, individually or as a consultant to, or an
employee, officer, director, manager, stockholder (except as the owner of less
than 1% of the stock of a publicly traded company), partner, member or other
owner or participant in any business entity, solicit away from the Company or
endeavor to entice away from the Company, or otherwise interfere with the
business relationship of the Company with, any person or entity who is, or was
within the six month period immediately prior thereto, a customer, dealer,
distributor or client of, supplier, vendor or service provider to the Company.
 
(d)    As used herein, “Noncompetition Period” means 12 months from the date of
the termination of Employee’s employment with the Company, provided, however,
that such period shall only be 6 months if the Company terminates the Employee’s
employment without Cause.
 
7.    Remedies; Applicability to Affiliated Companies.  Without limiting the
remedies available to the Company, the Employee acknowledges that a breach of
any of the covenants contained in Sections 5 or 6 herein could result in
irreparable injury to the Company for which there might be no adequate remedy at
law, and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
injunction and a permanent injunction restraining the Employee from engaging in
any activities prohibited by Sections 5 or 6 herein or such other equitable
relief as may be required to enforce specifically any of the covenants of
Sections 5 or 6 herein.  The foregoing provisions and the provisions of Sections
5 and 6 herein shall survive the term of this Agreement and the termination of
the Employee’s employment with the Company, and shall continue thereafter in
full force and effect in accordance with their terms.  For purposes of Sections
5, 6 and 7 of this Agreement, the term “Company” shall include the Company, each
of its affiliated companies, subsidiaries and parent company, as applicable, and
their respective successors and assigns.
 
8.    Termination.
 
(a)    General.  The Employee’s employment with the Company may be terminated at
any time by the Company with Cause or without Cause (which in the case of a
termination without Cause shall be effective after at least thirty (30) days
prior written notice thereof from the Company to the Employee), or in the event
of the death or Disability of the Employee.  The Employee’s employment with the
Company may also be terminated by the Employee after at least thirty (30) days
prior written notice thereof from the Employee to the Company.  Upon receipt of
such notice, the Company may elect, in its discretion, to terminate the
employment of Employee at any time following such notice; provided however that
in the event the Company elects to terminate the Employee following notice,
Employee’s Base Salary and benefits including any vesting of equity shall
continue to be paid and accrued during the notice period.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)    Definitions.  As used herein, the following terms shall have the
following meanings:


“Cause” means that the Employee has (i) willfully breached in any material
respect any fiduciary duty or legal or contractual obligation to the Company or
any of its affiliated companies, which breach in the case of a contractual
obligation to the Company, if curable, is not cured within thirty (30) days
after written notice to the Employee thereof, (ii) willfully failed to perform
satisfactorily the Employee’s material job duties, which failure, if curable, is
not cured within thirty (30) days after written notice to the Employee thereof,
(iii) engaged in gross negligence, willful misconduct, fraud, embezzlement, or
acts of dishonesty that has resulted in material injury to the Company or any of
its affiliated companies, or (iv) been convicted of or pleaded nolo contendere
to (A) any misdemeanor relating to the affairs of the Company or any of its
affiliated companies or (B) any felony.


“Disability” means illness (mental or physical), which results in the Employee
being unable to perform the Employee’s duties as an employee of the Company for
a period of three (3) consecutive months, or an aggregate of six (6) months in
any twelve (12) month period, as determined in the reasonable judgment of an
independent physician mutually agreed upon by the Employee, or her personal
representative (as the case may be), and the Company.  Nothing in this Section
9(b) shall be construed to waive the Employee’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. s.2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. s.12101
et seq.


Effects of Termination.  If the Employee’s employment is terminated during the
term of this Agreement, the Company shall have no further obligation to make any
payments or provide any benefits to the Employee hereunder after the date of
termination except for (i) payments of Base Salary, Bonus and expense
reimbursement that had accrued, but had not yet been paid, and any vested
benefits the Employee may have under any employee benefit plans, through the
date of termination, (ii) payments for any accrued but unused vacation time in
accordance with Company policy and (iii) if the Employee’s employment with the
Company is terminated by the Company without Cause (other than as a result of
the death or Disability of the Employee, or as contemplated by Section 8(c)
below) (A) continuation for a period of six (6) months (the “Severance Period”)
of payments of Base Salary at the rate in effect at the date of termination, and
(B) all health benefits, including the cost of COBRA continuation coverage for
Employee and his eligible dependents during the Severance Period, payable
beginning on the first payroll day following the termination date.
 
 
- 6 -

--------------------------------------------------------------------------------

 


(c)    Conditions and Limitations to Severance.   Notwithstanding the foregoing,
the Company’s obligations to make payments to the Employee under subsection
(iii) of the above paragraph regarding “Effects of Termination” of this
Agreement shall be subject to the following provisions and conditions:
 
(i)           General Release of Claims.  The Company’s obligation to make
payments under subsection (iii) of the above paragraph regarding “Effects of
Termination” of this Agreement shall be contingent upon the Employee executing a
general release of claims in a customary and reasonable form.


(ii)           Consequences of Breach.  If the Employee breaches the Employee’s
obligations under Sections 5 or 6 of this Agreement, the Company may immediately
cease all payments payable to the Employee under subsection (iii) of the above
paragraph regarding “Effects of Termination” of this Agreement.  The cessation
of these payments shall be in addition to, and not as an alternative to, any
other remedies at law or in equity available to the Company, including without
limitation the right to seek specific performance or an injunction.
 
(d)    Survival.  The provisions of Sections 5 through 20 of this Agreement
shall survive the term of this Agreement and the termination of the Employee’s
employment with the Company, and shall continue thereafter in full force and
effect in accordance with their terms.
 
9.    Enforceability.  This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
10.    Notices.  Any notice, demand or other communication given pursuant to
this Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested,
or otherwise actually delivered as follows: (a) if to the Employee: Jeffrey
Sawyers, 131 Calabria Springs Cove, Sanford, FL 32771, (b) if to the Company:
Sanswire Corp., State Road 405, Building M6-306A, Room 1400, Kennedy Space
Center, FL 32815, or if by mail, to Sanswire Corp., Mail Code: SWC, Kennedy
Space Center, FL 32899, Attention: General Counsel, or (c) at such other address
as may have been furnished by such person in writing to the other parties.
 
11.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to its
conflict of law provisions.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
12.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations thereunder.  To the extent that any provision in this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be interpreted in a manner so that no payment due to Employee
shall be subject to an “additional tax” within the meaning of Section
409A(a)(1)(B) of the Code.  To the extent that any provision in the Agreement is
ambiguous as to its compliance with Section 409A of the Code, or to the extent
any provision in the Agreement must be modified to comply with Section 409A of
the Code, such provision shall be read, or shall be modified (with the mutual
consent of the parties), as the case may be, in such a manner so that no payment
due to Employee shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.
 
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment.  In no event may Employee, directly or
indirectly, designate the calendar year of any payment.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement be for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement is due to a “separation from service” for purposes of the rules
under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and Employee is determined to be a “specified employee”
(as determined under Treas. Reg. § 1.409A-1(i)), such payment or benefit shall,
to the extent necessary to comply with the requirements of Section 409A of the
Code, be made or provided on the later of the date specified by the foregoing
provisions of this Agreement or the date that is six months after the date of
Employee’s separation from service (or, if earlier, the date of Employee’s
death).  Any installment payments that are delayed pursuant to this Section 12
shall be accumulated and paid in a lump sum on the first day of the seventh
month following Employee’s separation from service, and the remaining
installment payments shall begin on such date in accordance with the schedule
provided in this Agreement.
 
13.    Amendments and Waivers.  This Agreement may be amended or modified only
by a written instrument signed by the Company and the Employee.  No waiver of
this Agreement or any provision hereof shall be binding upon the party against
whom enforcement of such waiver is sought unless it is made in writing and
signed by or on behalf of such party.  The waiver of a breach of any provision
of this Agreement shall not be construed as a waiver or a continuing waiver of
the same or any subsequent breach of any provision of this Agreement.  No delay
or omission in exercising any right under this Agreement shall operate as a
waiver of that or any other right.
 
14.    Binding Effect.  This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns, except that the rights and obligations
of the Employee hereunder are personal and may not be assigned without the
Company’s prior written consent.  Without limiting the generality of the prior
sentence, it is understood that the Company’s successors and assigns shall have
the right to enforce Sections 5, 6 and 7 of this Agreement.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.  Any assignment of this Agreement by the
Company shall not constitute a termination of the Employee’s employment.  Each
affiliated company, subsidiary and parent company of the Company shall be an
intended third party beneficiary of Sections 5, 6 and 7 of this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
15.    Entire Agreement.  This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings relating hereto and to
the Employee’s employment.
 
16.    Counterparts.  This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.    No Conflicting Agreements.  The Employee represents and warrants to the
Company that the Employee is not a party to or bound by any confidentiality,
noncompetition, nonsolicitation, employment, consulting or other agreement or
restriction which could conflict with, or be violated by, the performance of the
Employee’s duties to the Company or obligations under this Agreement.
 
18.    Review of Agreement.  The Employee acknowledges that the Employee (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement and (c) has not relied upon any
representation or statement made by the Company (or its affiliates, equity
holders, agents, representatives, employees or attorneys) with regard to the
subject matter or effect of this Agreement.  The Employee further acknowledges
that the provisions in Sections 5, 6 and 7 of this Agreement are reasonable and
necessary to protect the goodwill, customer relationships, legitimate business
interests and Confidential Information of the Company and its affiliated
companies, and the Company would not have entered into this Agreement or the
restricted stock agreement without the benefit of such provisions.
 
19.    Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
20.    No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.
 


 
[Remainder of Page Intentionally Left Blank.]
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.
 
 
SANSWIRE CORP.
 
 
By:  /s/ Glenn D. Estrella

--------------------------------------------------------------------------------

Name:  Glenn D. Estrella
Title:    President and Chief Executive Officer
 
 
 
EMPLOYEE
 
 
/s/ Jeffrey Sawyers

--------------------------------------------------------------------------------

Jeffrey Sawyers
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------